DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 206141721 U) further in view of LIANG (CN 113147972 A) and KUO (US 10549809).
	In regards to claim 1, CAI ‘721 discloses a scooter, comprising: a main body (10); a front wheel (8); a first rear wheel (13); a second rear wheel (13, see fig.1); a drive part (battery); wherein the front wheel (8) is rotatably arranged at a front part of the main body (see fig.1); the first rear wheel and the second rear wheel are spaced apart and both rotatably arranged at a rear part of the main body (see fig1,2); the number of the drive part is one. CAI fails to explicitly disclose a controller, and wherein the drive part is connected to the first rear wheel, the drive part is configured to rotate around its own axial to drive the first rear wheel to rotate so as to drive the main body to move to further drive the front wheel and the second rear wheel to rotate; the second rear wheel is configured to be unable to be driven by the drive part to rotate with respect to the main body; and the controller is electrically connected to the drive part, and is configured to adjust a rotation speed of the drive part, so as to adjust a rotation speed of the first rear wheel.  
	However, LIANG discloses a drive part connected to the first rear wheel (unilateral hub motor, see fig.1-3) ; the number of the drive part is one; the drive part is configured to rotate around its own axial to drive the first rear wheel to rotate so as to drive the main body to move to further drive the front wheel and the second rear wheel to rotate; the second rear wheel is configured to be unable to be driven by the drive part to rotate with respect to the main body. It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified CAI with the drive part of LIANG to further drive the scooter, and as LIANG teaches such a driving mechanism can improve safety and prevent dangerous overturning. 
	Although, CAI fails to explicitly disclose the controller, it is understood to be necessary in the electric scooter as is old and well known in the art. KUO discloses a controller (48) electrically connected to the drive part, and is configured to adjust a rotation speed of the drive part, so as to adjust a rotation speed of the first rear wheel (see at least col.8 lines 14-20). It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified CAI further in view of KUO with the controller so as to better store, and execute instructions for the scooters operation from the drive part improving usability, and safety.
	In regards to claim 2, CAI fails to explicitly disclose wherein the controller is also configured to adjust steering of the drive part, so as to adjust steering of the first rear wheel. However, KUO discloses, wherein the controller is also configured to adjust steering of the drive part, as to adjust steering of the first rear wheel, as is old and well known in the art of electric vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have further modified CAI with the controller as taught by KUO so as to better store, and execute instructions for the scooters operation from the drive part improving usability, and safety.
	In regards to claim 3, CAI discloses the main body (10) comprises a frame assembly (9,11) and a seat assembly (seat 16 and its assembly 14,15); the seat assembly is arranged on the frame assembly (arranged on 11); the front wheel is rotatably arranged at a front part of the frame assembly (front wheel 8 arranged at front part); and the first rear wheel and the second rear wheel are spaced apart and rotatably arranged at a rear part of the frame assembly (see fig.1-4).  
	In regards to claim 4, CAI discloses the frame assembly comprises a first frame (9) and a second frame (11); the first frame is rotatably connected to the second frame; the first frame is configured to rotate with respect to the second frame to realize opening or folding between the first frame and the second frame (see fig.2-4); the front wheel (8) is rotatably arranged at a front part of the first frame; the first rear wheel and the second rear wheel are spaced apart and rotatably arranged at a rear part of the second frame; and the seat assembly is arranged on the second frame (rear wheels 13, see fig.2-4).  
	In regards to claim 5, CAI discloses wherein the main body  (10) further comprises a handle assembly (18); the handle assembly is rotatably arranged on the frame assembly; and the front wheel is rotatably arranged on the handle assembly (see fig.4).  
	In regards to claim 6, CAI discloses wherein a height of the handle assembly with respect to the frame assembly is adjustable (see fig.2-3, telescopic rod 3 adjustable in telescopic sleeve 5).  CAI fails to disclose wherein the handle assembly is detachably arranged on the frame assembly. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have made the handle assembly (1,3,5) detachably arranged on the frame assembly (9); since it has been held that making elements separable involves only routine skill in the art, In re Dulberg, 129 USPQ 348, 349 (CCPA 1961), and in doing so the scooter can be made to be better folded and easy to place in the trunk of the car to meet the needs of the elderly population (see paragraph 002). 
	In regards to claim 7, CAI discloses wherein  a height of the seat assembly with respect to the frame assembly is adjustable (the seat 16 comprises a retractable bracket 14 mounted under the backrest panel to adjust the height of the seat 16 to minimize). But CAI fails to explicitly disclose wherein the seat assembly is detachably arranged on the frame assembly. 	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have made the seat assembly (16) detachably arranged on the frame assembly (11), since it has been held that making separable elements involves only routine skill in the art In re Dulberg, 129 USPQ 348, 349 (CCPA 1961), and in doing so the scooter can be made to be better folded and easy to place in the trunk of the car to meet the needs of the elderly population (see paragraph 002). 
	In regards to claim 8, CAI discloses wherein the seat assembly (16) comprises a seat (16)and an adjustment assembly (14); the seat is connected to the adjustment assembly; the adjustment assembly is arranged on the frame assembly (11); and the adjustment assembly is configured to adjust a height of the seat.  
6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 206141721 U) in view of LIANG (CN 113147972 A) and KUO (US 10549809) as applied to the claims above, and further in view of XING (CN 209159885 U).	
	In regards to claim 9, CAI fails to explicitly disclose wherein the adjustment assembly (14) comprises an adjustment rod and a locking part; one end of the adjustment rod is sleevedly connected to the frame assembly, and the other end of the adjustment rod is connected to the seat; the adjustment rod is configured to be extended and retracted with respect to the frame assembly along an axial direction of the adjustment rod, such that the height of the seat is adjustable along the axial direction of the adjustment rod; and the locking part is configured to lock the adjustment rod to the frame assembly. However,  XING teaches wherein the adjustment assembly (43) comprises an adjustment rod (43) and a locking part (431); one end of the adjustment rod is sleevedly connected to the frame assembly (3), and the other end of the adjustment rod is connected to the seat (4); the adjustment rod is configured to be extended and retracted with respect to the frame assembly along an axial direction of the adjustment rod, such that the height of the seat is adjustable along the axial direction of the adjustment rod; and the locking part is configured to lock the adjustment rod to the frame assembly (see fig.1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the adjustment assembly of CAI with that of XING because both elements were known equivalents for providing a height adjustable seat to meet the activities of different body users.
In regards to claim 10, CAI discloses wherein an outer side wall of the adjustment rod is provided with a plurality of adjustment holes with different heights (see fig.1); but fails to explicitly disclose wherein the frame assembly is provided with a locking hole; and the locking part is configured to successively pass through the locking hole and one of the plurality of adjustment holes to adjust a length of the adjustment rod sleevedly connected with the frame assembly and lock the adjustment rod to the frame assembly, such that the height of the seat is adjusted and kept. However, XING discloses a height adjustment pin 431 is provided on the outer side of the telescopic sleeve, by means of which the height adjustment pin 431 is snap fixed between the telescopic rod and the telescopic sleeve, by means of which the height can be adjusted and kept. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the adjustment assembly of CAI with that of XING because both elements were known equivalents for providing a height adjustable seat to meet the activities of different body users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a listing of prior art that teach scooters of relevance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616               
                                                                                                                                                                                         
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616